ORDER DENYING DEFENDANTS’ MOTIONS TO DISMISS

SCHELL, Chief Judge.
This matter is before the court on Defendants’ Motions to Dismiss based on the doctrine of forum non conveniens.1 Upon consideration of Defendants’ motions, the memorandum in support of such motions, responses from Plaintiffs’ counsel,2 and the applicable law, the court is of the opinion that the motions should be DENIED.
Defendants, American Home Products Corporation and Wyeth Laboratories, Inc., seek dismissal of a number of cases filed directly in this MDL 1038 transferee court based on the doctrine of forum non conveniens. However, “[o]nly when the more convenient forum is a foreign country can a suit brought in a proper federal venue be dismissed on grounds of forum non conveniens.”3 “If the motion seeks a change of forum within the federal system, 28 U.S.C. § 1404(a) applies instead of the common law doctrine of forum non conveniens.”4 Because there is no indication that a foreign country will provide a more convenient venue for any of these cases, the court must rely on § 1404(a)5 to deal with the issue raised by Defendants’ motions.6 Therefore, it is hereby ORDERED that Defendants’ Motions to Dismiss based on forum non conveniens be DENIED.
The court will however evaluate, under the standards of § 1404(a), the propriety of cases filed directly in this court under circumstances reflecting obvious forum-shopping by plaintiffs’ counsel. Further, the court is prepared to proceed at this time either in the context of motions for change of venue or sua sponte if necessary. Obviously, § 1404(a) transfers before the conclusion of multidistrict litigation pretrial proceedings under 28 U.S.C. § 1407 present the anomalous situa*781tion of transferring cases out to a more appropriate venue under § 1404(a), only to have those cases transferred back to this court under § 1407 by the Judicial Panel on Multidistrict Litigation. Nevertheless, this court is prepared to do just that in order to discourage future attempts by plaintiffs to bypass the § 1407 remand mechanism and in order to minimize the burden on this transferee court of unnecessary transfer decisions at a later time resulting in the return of cases to the districts where they should have been filed in the first place.
In its Order of November 14, 1996, this court cautioned plaintiffs’ counsel about the direct filing of cases with this court under circumstances that could not withstand § 1404(a) scrutiny. Apparently some plaintiffs’ counsel have chosen to ignore that order and to pursue a strategy of forum-shopping by directly filing eases which have absolutely no underlying connection to this district other than the fact that the cases have been consolidated here for pretrial management under § 1407. Therefore, the court is left with little choice but to either take some sort of action to enforce its November 14th Order, or risk seeing the direct filing approach grow in popularity among the Norplant plaintiffs’ bar should this court not take action to discourage the practice.
The court anticipates that plaintiffs in cases where venue is challenged will be required to provide the court with the information necessary to determine appropriate venue under § 1404(a), such as: (1) the federal judicial district in which the plaintiff resides; (2) the federal judicial district in which the plaintiff received Norplant counseling and implantation; and (3) the federal judicial district in which the plaintiffs current medical providers reside. Further, the court may schedule hearings in order to evaluate change of venue under § 1404(a) for the cases listed in Appendix A and any other similar cases. The presence of plaintiffs’ counsel, individual plaintiffs, and other witnesses necessary to determine the propriety of a § 1404(a) transfer will be required.
APPENDIX A
LEAD PLAINTIFF CASE NUMBER
Kathy A. Adams 1.-96-CV-5614
Sharon L. Burnett 1:96-CV-5615
Janet Fournier L96-CV-5616
Rebecca Johnson 1:96-CV-5617
Glenda McDowel 1-.96-CV-5618
Wendy S. Rima 1:96-CV-5619
Louise L. Swan l:96-CV-5620
Alaina Yardley 1:96-CV-5621
Stephanie A. Adams l:96-CV-5622
Monica C. Counce l:96-CV-5623
Latonya J. Hamilton L96-CV-5624
Maureen L. Latta l:96-CV-5625
Linda J. Pearson l:96-CV-5626
Sue M. Smith l:96-CV-5627
Christal A. Williams l:96-CV-5628
Laura J. Althaus l:96-CV-5629
Michelle L. Jobelius 1:96-CV~5630
Laura A. Stockers 1-.96-CV-5631
Hillary S. Lackritz 1:96-CV~5633
Mary Viola Mulay 1:96-CV~5634
Jeraldine K. Ah Sing l:96-CV-5635
Rhonda M. Bear l:96-CV-~5636
Jennifer Jo Freund l:96-CV--5637
Stephanie J. Doane l:96-CV-5638
Meredith M. Case 1-.96-CV-5639
Kristen D. Reed 1.-96-CV-5640
Lori Ann Adams 1:96-CV-5641
*782LEAD PLAINTIFF CASE NUMBER
Jeana Charlene Herron
Kelly L. Day l:96-CV-5643
Colby Sue Delana l;96-CV-5658
Davina Dawn McCabe l:96-CV-5659
Amy Lynnette McKinney l:96-CV-5660
Rebecca Jean Nadell 1:96-CV-5661
Marjorie Marie Dusek l:96-CV-5662
Gail Hoapili l:96-CV-5663
Alicia Renee Keith
Jennifer Ann Holt
Dawn Lynn Malott l:96-CV-5666
Bonnie Gay White l:96-CV-5667
L.
Linda MacClay-Shade 1-.96-CV-5669
Linda Diane Kohls l:96-CV-5670
Nicole Sharie Colston
Mari Ruth Beren
Stephanie Lou Haymond 1-.96-CV-5673
Sabrina M. Twite
Erica Webre
S. Jones
Sharia N. Baniaga
Patrice Mitchell-Huer
Katrina Lee Dorsey
Kimberly Ackerson 1:96-CV-5771
Kristin Dwyer 1.-96-CV-5772
Beth A. Pierce l:96-CV-5774
April Dawn Smith l:96-CV-5775
Jacqueline Lowe l:96-CV-5776
Windy Lane Burman l:9&-CV-5777
Melissa Leann Devilbiss
Hilary Bright Ham
Vanessa Leigh Less
Erica Denise Norwood
Lillian Mary Scholes l:96-CV-5782
Ruby Lee Thompson-Dowling l:96-CV-5783
Valenchia Canty
Vanessa Robinson l:96-CV-5857
Hope Dasher l:96-CV-5858
Dana Dorey l:96-CV-5859
Felicia Butler l:96-CV-5860
Angela Osborn 1:96-CV-5861
Frazier l:96-CV-5862
Melissa Lynn Hall l:96-CV-5863
Amaral
Iesha Alston
Maria Echevarria l:96-CV-5866
Pamela Humphries l:96-CV-5998
Jennifer Spires l:96-CV-6000
Brenda Pinson
Shanette Odell
Nicole Johnson l:96-CV-6003
Angel Adams l:96-CV-6004
Evelyn Johnson l:96-CV-6005
Marcelene Hart l:96-CV-6006
Donna Gidney l:96-CV-6007
l:96-CV-6008
Renee Edwards l:96-CV-6009
*783LEAD PLAINTIFF CASE NUMBER
Kimmie McClendon 1:96-CV-6010
Kimalyn McIntosh 1:96-CV-6011
Natalee Lawson 1:96-CV-6012
Crystal Harrison 1:96-CV-6013
Minnie Banks 1:96-CV-6014
Melissa Baier 1.-96-CV-6015
Stacie Lambert 1:96-CV-6190
Simone Davis 1:96-CV-6191
Margaret Klein 1:96-CV-6192
Darlene Otake
Magali Guevara 1:96-CV-6194
Lavonne Herrick 1:96-CV-6207
Dawn Daggett
Lewis l:96-CV-6209
Margie Barnes 1:96-CV-6210
Melanie Burris 1-.96-CV-6211
Heather Straus 1:96-CV-6212
Sandy Miller 1-.96-CV-6213
Stacy Black 1:96-CV-6214
Kimberly Graham 1:96-CV-6215
Ana Lucero
Becky 0’Neill 1:96-CV-6217
Ellen McDonald 1:96-CV-6218
Julie Williams 1:96-CV-6219
L. l:96-CV-6220
Angela D. Jensen 1-.96-CV-6221

. See Appendix A for a list of the cases in which Defendants filed a motion to dismiss.


. Plaintiffs in the following cause numbers filed a response: 1:96-CV-6190, 1:96-CV-6191, 1:96-CV-6192, 1:96-CV-6193, 1:96-CV-6194, 1:96-CV-6207, l:96-CV-6208, l:96-CV-6209, 1:96-CV6-210, 1:96-CV-6211, 1:96-CV-6212, 1:96-CV-6213, 1:96-CV-6214, 1-.96-CV-6216, 1:96-CV-6217, 1:96-CV-6218, 1:96-CV-6219, 1:96-CV-6220, and 1:96-CV-6221.


. In re Air Crash Disaster Near New Orleans, La. on July 9, 1982, 821 F.2d 1147, 1159 n. 15 (5th Cir.1987) (citations omitted), vacated on other grounds sub nom. Pan American World Airways, Inc. v. Lopez, 490 U.S. 1032, 109 S.Ct. 1928, 104 L.Ed.2d 400, reinstated save as to damages under original nom., 883 F.2d 17 (5th Cir.1989).


. In re Air Crash, 821 F.2d at 1159 n. 15.


. 28 U.S.C. § 1404(a) provides: "For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought.”


. For purposes of these motions, the court will assume without deciding that the Eastern District of Texas is a technically proper venue under 28 U.S.C. § 1391.